OPINION OF THE COURT
RICHARD F. CONRAD, Circuit Judge. PER CURIAM
Oral argument is dispensed with on the Court’s own motion pursuant to Fla.App.R. 9.320.
On the date of trial the State moved the Court for a continuance on the grounds that the arresting officer, Trooper Coleman of the Florida Highway Patrol, was on vacation. The trial court summarily denied the State’s motion on the grounds that the case had been continued, and the record is not clear from this point, either two or three times in the past. The State contends this was a first continuance. The Court not *58only denied the State’s motion for a continuance, but dismissed its case.
This Court holds that dismissal by the trial court is too extreme a sanction, especially when no inquiry was made by the trial court with respect to prejudice to the Appellee. The Transcript of Proceedings is less than one page in length and it appears that the Court’s denial of the State’s motion and dismissal of the case was based solely on the fact that the case had been continued two and possibly three times in the past. Incidentally, all prior continuances had been charged to the defendant.
REVERSED AND REMANDED.
No petition for rehearing shall be entertained. The Clerk is directed to issue Mandate forthwith.